DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 10 December 2021 is acknowledged.
Claim Objections
Claims 1, 7-10, 12, 14-15, and 17 are objected to because of the following informalities: 
Claim 1 recites the limitation “the second screw wherein” (line 10) which should read “the second screw, wherein”
Claim 7 recites the limitation “the first and second screws” (line 3) which should read “the first screw and the second screw”
Claim 8 recites the limitation “the first and second screws” (lines 3-4) which should read “the first screw and the second screw”
Claim 9 recites the limitation “the first and second screws” (lines 3-4) which should read “the first screw and the second screw”
Claim 10 recites the limitation “the first and second screws” (lines 2-3, 5) which should read “the first screw and the second screw”
Claim 12 recites the limitation “the first and second screws” (lines 3-4) which should read “the first screw and the second screw”
Claim 14 recites the limitation “the first and second screws” (lines 1-2) which should read “the first screw and the second screw” and the limitation “configured assess” (line 4) which should read “configured to assess”
Claim 15 recites the limitation “the first and second screws” (line 10) which should read “the first screw and the second screw”
Claim 17 recites the limitation “the first and second screws” (lines 1-2) which should read “the first screw and the second screw”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an IMU” (line 8), wherein it is unclear if this IMU is considered to be different from the previously mentioned IMU. For examination purposes, examiner has interpreted the IMU and the previously recited IMU to be different IMUs. Furthermore, claim 1 recites the limitation “wherein the first screw or the second screw are configured to monitor movement of the first bone relative to the second bone”, wherein it is unclear how the first screw or the second screw are capable of monitoring movement as the claimed IMU is not considered to be a part of either the first screw or the second screw. For examination purposes, examiner has interpreted the IMU to be part of the first screw and the second screw.

Claims 7-9, 12-14, and 15-17 each recite a step of performing a knee test (wherein an anterior-posterior drawer is performed on the knee joint (claim 7); wherein a Lachman Test is performed on the knee joint (claim 8); wherein medial-lateral forces can be applied to the knee joint at 20 degrees (claim 9); wherein the leg is placed in a defined extension maneuver with an applied resistance (claim 12); wherein movement of the leg is monitored using the first screw and the second screw whereby the computer can assess gait mechanics (claim 13); wherein a knee exam is performed (claim 14); monitor movement of a knee joint of a leg during surgical installation of at least one prosthetic component (claim 15); an anterior-posterior drawer is performed on the knee joint, a Lachman Test is performed on the knee joint, or collateral ligament stability of the knee joint is measured (claim 16); wherein a knee exam is performed (claim 17)), wherein it is unclear what structure of the system is being used to perform these steps/functions.
Claim 9 recites the limitation “can be” (line 1), wherein it is unclear if the limitations following the recitation of “can be” are supposed to be part of the system or not. For examination purposes, examiner has interpreted the limitation following the recitation of “can be” to be part of the system.
Claim 11 recites the limitation “can include” (line 1), wherein it is unclear if the limitations following the recitation of “can include” are supposed to be part of the system or not. For examination purposes, examiner has interpreted the limitation following the recitation of “can include” to be part of the system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7-9, 12, and 15-16 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 7 recites the limitation “wherein an anterior-posterior drawer is performed on the knee joint”, which claims the human body.
Claim 8 recites the limitation “wherein a Lachman Test is performed on the knee joint”, which claims the human body.
Claim 9 recites the limitation “wherein medial-lateral forces can be applied to the knee joint”, which claims the human body.
Claim 12 recites the limitation “wherein the leg is placed in a defined extension maneuver with an applied resistance”, which claims the human body.

Claim 16 recites the limitation “wherein the computer supports one of an anterior-posterior drawer is performed on the knee joint, a Lachman Test is performed on the knee joint, or collateral ligament stability of the knee joint is measured using measurement data from the first and second screw”, which claims the human body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche (US-20100100011-A1) in view of Stein (US-20110160616-A1).
Regarding claim 1, Roche teaches an orthopedic system for pre-operative, intra-operative and post-operative measurement comprising: a first screw configured to couple to a first bone of a musculoskeletal system (For example, the sensors can be placed in a housing that has external screw threads…The sensors in a screw type housing can then be easily attached in bone using tools common to an orthopedic surgeon (Roche, Paragraph [0034]); Sensor array 202 is coupled to femur 102 (Paragraph [0035])), wherein the first screw can harvest energy to enable electronic circuitry (a power source (temporary or rechargeable) (Paragraph [0034])), and an IMU to perform at least one task (In a non-limiting example, a position sensor can include one or more mems accelerometers for measuring spatial orientation and position in three dimensions (Paragraph [0034])); a second screw configured to couple to a second bone of a musculoskeletal system (Paragraph [0034]; Sensor array 204 is coupled to tibia 
However, Roche fails to explicitly disclose that that the first screw and the second screw can each harvest radio frequency energy to enable electronic circuitry. Stein discloses a system for coupling electronic circuitry to a bone, wherein the electronic circuitry is enabled by harvesting radio frequency energy (External source of charging power can be coupled wirelessly to the capacitive energy storage device 308 through the electromagnetic induction coil or coils 311 by way of inductive charging (Stein, Paragraph [0090]); Capacitors can be charged by connecting them to other power sources such as, but not limited to, a radio frequency (RF) receiver (Paragraph [0121])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche so as to incorporate harvesting radio frequency energy to enable electronic circuitry as taught by Stein as this allows for the compaction of the implantable device while maintaining its wireless function (Use capacitors to provide operating power for wireless devices, telemetry devices, or medical devices provides design, construction, and operating flexibility over a wide range of potential applications…For compact electronic modules or devices, ultracapacitors, super capacitors, or other form of capacitors provide many benefits over other rechargeable technologies (Stein, Paragraph [0121])).

However, Roche fails to explicitly disclose that the IMU of the first screw and the IMU of the second screw are zeroed relative to gravity. Stein discloses accelerometers that account for gravity (In one embodiment, the accelerometer 122 includes direct current (DC) sensitivity to measure static gravitational pull with load and position sensing assemblages to enable capture of, but not limited to, distributions of load, force, pressure, displacement, movement, rotation, or acceleration by controlling the sensing assemblages to measure the parameter or parameters of interest relative to orientations with respect to the earth’s surface or center and thus enable computation and presentation of spatial distributions of the measured parameter or parameters relative to this frame of reference (Stein, Paragraph [0072])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that the IMU of the first screw and the IMU of the second screw are zeroed relative to gravity as taught by Stein so as to allow for the determination of orientation with respect to the earth’s surface or center (Stein, Paragraph [0072]).
Regarding claim 3, Roche in view of Stein teaches the orthopedic system of claim 2 wherein the computer is configured to calculate a position of the first bone relative to the second bone in real-time 
Regarding claim 5, Roche in view of Stein teaches the orthopedic system of claim 2 wherein the computer is configured to report position, motion, or rotation of the first bone or the second bone using the measurement data from the first screw or the second screw (As shown, sensor arrays 202 and 204 respectively coupled to femur 102 and tibia 104 can indicate the lower leg in flexion. More specifically, sensors 202 and 204 indicate that tibia 104 is positioned ninety degrees from a position of femur 102 (Roche, Paragraph [0039]); Paragraph [0036]).
Regarding claim 6, Roche in view of Stein teaches orthopedic system of claim 1 wherein the first bone is a femur and the second bone is a tibia (Roche, Paragraph [0035]), wherein the computer is configured to assess a knee joint of a leg (Paragraphs [0036], [0039]), wherein the computer is configured to record a range of motion, full extension, and flexion of the knee joint from the measurement data of the first and second screws as the leg is moved through one or more different motions (The lower leg can be positioned in extension by the surgeon. A screen displays the relative positioning such that femur 102 and tibia 104 are positioned corresponding to an actual position of the leg. For example, the surgeon places femur 102 and tibia 104 in extension such that they are both in the same plane. The display of the system indicates the position of femur 102 in relation to tibia 104 and shows an angle (zero degrees) indicating that the leg is in extension (Paragraph [0038]); As shown, sensor arrays 202 and 204 respectively coupled to femur 102 and tibia 104 can indicate the lower leg in flexion. More specifically, sensors 202 and 204 indicate that tibia 104 is positioned ninety degrees from a position of femur 102 (Paragraph [0039])).

However, Roche fails to explicitly disclose that that the first screw and the second screw can each harvest radio frequency energy to enable electronic circuitry. Stein discloses a system for coupling electronic circuitry to a bone, wherein the electronic circuitry is enabled by harvesting radio frequency energy (External source of charging power can be coupled wirelessly to the capacitive energy storage device 308 through the electromagnetic induction coil or coils 311 by way of inductive charging (Stein, Paragraph [0090]); Capacitors can be charged by connecting them to other power sources such as, but not limited to, a radio frequency (RF) receiver (Paragraph [0121])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche so as to incorporate harvesting radio frequency energy to enable electronic circuitry as taught by Stein as this allows for the compaction of the implantable device while maintaining its wireless function (Use capacitors to provide operating power for wireless devices, telemetry devices, or medical devices provides design, construction, and operating flexibility over a wide range of potential applications…For compact electronic modules or .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Stein as applied to claim 3 above, and further in view of Mann (US-20040147969-A1).
Regarding claim 4, Roche in view of Stein teaches the orthopedic system of claim 3; however, Roche fails to explicitly disclose that a first device and a second device is respectively placed in proximity to the first screw and the second screw, wherein the first device and the second device respectively transmits a radio frequency signal to the first screw and the second screw, wherein the first screw and the second screw respectively harvest energy from the radio frequency signal from the first device and the second device, and wherein the first screw and the second screw are enabled to perform the at least one task after a predetermined amount of energy is harvested. Stein disclose a first device that is placed in proximity to a first implantable device, wherein the first device transmits a radio frequency signal to the first implantable device, wherein the first screw harvests energy from the radio frequency signal from the first device, wherein the first screw is enabled to perform the at least one task after a predetermined amount of energy is harvested (Stein, Paragraph [0090]; wherein once the implantable device is charged is considered to be a predetermined amount of energy harvested).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate a first device that is placed in proximity to a first implantable device, wherein the first device transmits a radio frequency signal to the first implantable device, wherein the first screw harvests energy from the radio frequency signal from the first device, wherein the first screw is enabled to perform the at least one task after a predetermined amount of energy is harvested as taught by Stein as this allows for the compaction of the implantable device while maintaining its wireless function (Stein, Paragraph [0121]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing 
However, the combination of Roche in view of Stein fails to explicitly disclose that the first device and the second device each transmit a radio frequency signal below 1 gigahertz. Mann discloses an external device transmitting a radio frequency signal below 1 gigahertz for wirelessly charging an implanted device (In one embodiment, 125-kHz radio-frequency energy is transmitted from an external coil, through the patient's skin, and received by an implanted antenna coil connected to the electronics package of the implantable pressure monitor, as described above. The signal in the antenna coil is rectified and used to charge a capacitor, which in turn powers the measurement electronics (Mann, Paragraph [0358])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate the first device and the second device to each transmit a radio frequency signal below 1 gigahertz as taught by Mann so as to allow for transmission from an external coil, through the patient’s skin and allow for the charging of the implanted electronics (Mann, Paragraph [0358]).
Claim 7-8, 13-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Stein as applied to claim 6 (with respect to claims 7-8 and 13-14) and claim 15 (with respect to claims 16-17) above, and further in view of Hal (US-20190298253-A1).
Regarding claim 7, Roche in view of Stein teaches the orthopedic system of claim 6; however, Roche fails to explicitly disclose that an anterior-posterior drawer is performed on the knee joint and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that an anterior-posterior drawer is performed on the knee joint and wherein the computer is configured to measure a translation and displacement relative to the first and second screws from the measurement data as taught by Hal as this performance of an anterior-posterior drawer is indicative of ACL injury (Hal, Paragraph [0074], Table 3 on Page 12).
Regarding claim 8, Roche in view of Stein teaches the orthopedic system of claim 6; however, Roche fails to explicitly disclose that a Lachman Test is performed on the knee joint and wherein the computer is configured to assess the anterior motion of the tibia to define an ACL stability from the measurement data from the first and second screws. Hal discloses performing a Lachman test on the knee joint, wherein the anterior motion of the tibia is assessed to define an ACL stability (Lachman Test refers to a test in which the examiner uses one hand to lift the tibia in a forward direction while the other hand stabilizes the femur, i.e., positive diagnosis is produced if there is a 5-10 mm increase in anterior tibial movement from the contralateral side (Hal, Paragraph [0074], Table 3 on Page 12)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that a 
Regarding claim 13, Roche in view of Stein teaches the orthopedic system of claim 6 wherein movement of the leg is monitored using the first screw and the second screw whereby the computer can assess gait mechanics such as stride, cadence, activity, steps, and other movement and wherein the computer is configured to provide an improvement plan based on the measurement data. Hal discloses monitoring movement of the leg whereby a computer can assess gait mechanics, wherein the computer is configured to provide an improvement plan based on the measurement data (In doing so, according to the exemplary embodiment relating to diagnosing a hip and/or spine joint disorder, the patient undergoes one or more of the following examinations: STANDING EXAMINATION comprising: Normal Gait, Long Stride, Short Stride (Hal, Paragraphs [0063]-[0064]); Embodiments provide real-time diagnostic images of muscular and skeletal function and dysfunction of the human body in motion. Embodiments also display accurate biomechanics on a patient-by-patient basis by adjusting to the specific measurements and morphology of each patient. This data can then give healthcare providers information needed to quantify specific injuries and dysfunctions and accurately and objectively apply diagnostic and treatment protocols. Accordingly, described embodiments will improve the diagnosis of joint disorders (Paragraph [0015])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate monitoring movement of the leg whereby the computer can assess gait mechanics, wherein the computer is configured to provide an improvement plan based on the measurement data as taught by 
Regarding claim 14, Roche in view of Stein teaches the orthopedic system of claim 6 wherein a knee exam is performed with the first and second screws providing measurement data in real-time for activities such as walking, running, acceleration, or deceleration and wherein the computer is configured assess final healing of the knee joint from the measurement data from the first screw and the second screw from the knee exam. Hal discloses performing a knee exam wherein a first and second accelerometer (Figure 1, Element 102) provide measurement data in real-time for activities such as walking and running, wherein the computer is configured to assess final healing of the knee joint from the measurement data (This can be done in real-time and while the patient executes selected activates that are thought to enable an accurate diagnosis. These activities may involve selected ranges of motion or tests as well as common passive and/or active activities that are meant to support a diagnostic protocol. Examples of active activities include, without limitation, walking, running, turning, bending, or lifting (Hal, Paragraph [0014]); According to further embodiments, the diagnostic protocol compares the patient's motion and pain data to other data sets, which themselves are tagged or otherwise associated with a diagnosis, to diagnose other joint disorders. Again, the patient's test profile may be tagged with a diagnosis associated with the data set most closely matching the patient's test profile. In this exemplary embodiment, a knee disorder diagnosis is provided (Paragraph [0073])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate performing a knee exam wherein real-time measurements for activities such as walking and running are provided, wherein the computer is configured to assess final healing of the knee joint from the measurement data as taught by Hal so as to allow for the diagnosis of the knee joint (Hal, Paragraph [0073]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate a first device that is placed in proximity to a first implantable device, wherein the first device transmits a radio frequency signal to the first implantable device, wherein the first screw harvests energy from the radio frequency signal from the first device, wherein the first screw is enabled to perform the at least one task after a predetermined amount of energy is harvested as taught by Stein as this allows for the compaction of the implantable device while maintaining its wireless function (Stein, Paragraph [0121]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate a second device that is placed in proximity to a second implantable device, wherein the second device transmits a radio frequency signal to the second implantable device, wherein the second screw harvests energy from the radio frequency signal from the second device, wherein the second screw is enabled to 
The combination of Roche in view of Stein still fails to explicitly disclose that the computer supports one of an anterior-posterior drawer is performed on the knee joint, a Lachman Test is performed on the knee joint, or collateral ligament stability of the knee joint is measured using measurement data from the first and second screw. Hal discloses a system wherein accelerometers are configured to be coupled to a subject’s femur and tibia, wherein Hal further discloses performing an anterior-posterior drawer and measuring a translation and displacement relative to a first accelerometer and a second accelerometer, as well as performing a Lachman test on the knee joint, wherein the anterior motion of the tibia is assessed to define an ACL stability (Paragraph [0074], Table 3 on Page 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that an anterior-posterior drawer is performed on the knee joint and wherein the computer is configured to measure a translation and displacement relative to the first and second screws from the measurement data as taught by Hal as this performance of an anterior-posterior drawer is indicative of ACL injury (Hal, Paragraph [0074], Table 3 on Page 12). Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that a Lachman Test is performed on the knee joint and wherein the computer is configured to assess the anterior motion of the tibia to define an ACL stability from the measurement data from the first and second screws as taught by Hal as this performance of a Lachman Test is indicative of ACL injury (Hal, Paragraph [0074], Table 3 on Page 12).
Regarding claim 17, Roche in view of Stein teaches the orthopedic system of claim 15, wherein the first screw or the second screw includes one or more sensors configured to measure one or more parameters (Roche, Paragraph [0034]); however, Roche fails to explicitly disclose that a knee exam is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate performing a knee exam wherein real-time measurements for activities such as walking and running are provided, wherein the computer is configured to assess final healing of the knee joint from the measurement data as taught by Hal so as to allow for the diagnosis of the knee joint (Hal, Paragraph [0073]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Stein as applied to claim 6 above, and further in view of Mains (Medial and anterior-posterior ligament stability of the human knee, measured with a stress apparatus; document attached).
Regarding claim 9, Roche in view of Stein teaches orthopedic system of claim 6; however, Roche fails to explicitly disclose that medial-lateral forces can be applied to the knee joint at 20 degrees and wherein the computer is configured to assess the collateral ligament stability from the measurement data from the first and second screws. Mains discloses a method for applying medial-lateral forces to the knee joint at 20 degrees, wherein the collateral ligament stability is assessed (Identical data were then obtained with the knee in approximately 20 to 25° and 40 to 45° of flexion (Mains, Page 145, Paragraph 3); This ligament is undoubtedly the prime stabilizer of the medial aspect of the knee. When it was sectioned with the knee under abduction force, we noted an immediate 5- to 8-mm separation of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that medial-lateral forces can be applied to the knee joint at 20 degrees and wherein the computer is configured to assess the collateral ligament stability from the measurement data as taught by Mains so as to determine the stability of the knee joint (Main, Page 150, Paragraph 8-Page 151, Paragraph 1).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Stein as applied to claim 6 above, and further in view of Mahfouz (WO-2017151683-A1).
Regarding claim 10, Roche in view of Stein teaches the orthopedic system of claim 6 wherein the computer is configured for post-operative monitoring of the knee joint using measurement data from the first and second screws (These sensors can be disposed of after surgery, or left in to define post-operative angles and loads (Roche, Paragraph [0068])); however, Roche fails to explicitly disclose that a post-operative exercise regimen is prescribed, wherein the post-operative exercise regimen is compared to monitored movement of the knee joint by the first and second screws, and wherein the computer can provide an assessment, rehabilitation report, or workflow for improvement. Mahfouz discloses an implantable system within a knee, wherein Mahfouz further discloses that the system includes a prescribed post-operative exercise (A third component of the exemplary environment 100 comprises a post-operative physical therapy (PT) aspect 140…The updated patient records may then be accessible by a physician or therapist to confirm rehabilitation technique and frequency (Mahfouz, Paragraph [0068])), wherein the post-operative exercise regimen is compared to monitored movement of the knee 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that the system includes a prescribed post-operative exercise, wherein the post-operative exercise regimen is compared to monitored movement of the knee joint by the first and second screws, and wherein the computer can provide an assessment, rehabilitation report, or workflow for improvement as taught by Mahfouz so as to allow for monitoring of the patient post-operatively through rehabilitation exercises and ensure recovery of the patient (Mahfouz, Paragraph [0068]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Stein as applied to claim 6 above, and further in view of Mann and Wiedenhoefer (US-20160302721-A1).
Regarding claim 11, Roche in view of Stein teaches the orthopedic system of claim 6, wherein one or more devices transmit a radio frequency signal to the first screw and the second screw whereby energy from the radio frequency signal is harvested by the first screw and the second screw (Stein, Paragraph [0090], [0121]); however Roche fails to explicitly disclose that the one or more devices transmit a radio frequency signal below 1 gigahertz. Mann discloses a radio frequency signal below 1 gigahertz (Mann, Paragraph [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate that the one or more devices transmit a radio frequency signal below 1 gigahertz as taught by Mann so as to 
However, the combination of Roche in view of Stein and Mann fails to explicitly disclose that the one or more devices is included within a knee brace. Wiedenhoefer discloses a system for wirelessly charging a sensor implant, wherein Wiedenhoefer further discloses a knee brace including one or more devices configured to charge implanted devices by induction power (In some embodiments, power can be provided by an induction power source disposed on or adjacent the patient's body (such as, for example, disposed in a brace or other article of clothing worn by the patient (Wiedenhoefer, Paragraph [0062])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein and Mann so as to incorporate that the one or more devices is included within a knee brace as taught by Wiedenhoefer so as to facilitate charging of the implanted devices by maintaining a power source proximate the sensors so as to charge the sensors (Wiedenhoefer, Paragraph [0062]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Stein  as applied to claim 6 above, and further in view of Wiedenhoefer (US-20170143261-A1).
Regarding claim 12, Roche in view of Stein teaches the orthopedic system of claim 6, but Roche fails to explicitly disclose that the leg is placed in a defined extension maneuver with an applied resistance and wherein the computer is configured to measure torque using measurement data from the first and second screws knowing the extension maneuver and the applied resistance. Stein discloses that the leg is placed in a defined extension maneuver with an applied resistance, wherein the computer is configured to measure torque (A joint of the muscular-skeletal system provides movement of bones in relation to one another that can comprise angular and rotational motion. The joint can be subjected to loading and torque throughout the range of motion (Stein, Paragraph [0050])).

However, the combination of Roche in view of Stein fails to explicitly disclose that the computer is configured to measure quadriceps using measurement data from the first and second screws knowing the extension maneuver and the applied resistance. Wiedenhoefer discloses an implantable system for measuring range of motion of a joint, wherein Wiedenhoefer further discloses measuring quadriceps strength (the implanted or wearable sensor unit (or a combination of implanted or wearable sensor units) contains a temperature sensor and one or two accelerometers… Such sensor data may be used to determine a tilt angle of the sensor unit; range of motion measurements such as pivot point distance, range of motion angle, extension, flexion, or quadriceps or joint force (Wiedenhoefer, Paragraph [0112])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Roche in view of Stein so as to incorporate measuring quadriceps strength so as to allow for the monitoring of a patient’s range of motion during rehabilitation (This systems and methods can allow the patient, clinician, physical therapist, or hospital or nursing personnel to passively and accurately monitor the patient's range of motion throughout the rehabilitation process (Wiedenhoefer, Paragraph [0113])).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-18 of copending Application No. 16/913,091 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the “first screw” and the “second screw” of the instant application are equivalent to the “first device” and the “second device” of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791